Citation Nr: 0406991	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  97-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain.

2. Entitlement to an evaluation in excess of 20 percent for 
service-connected anterolateral instability with anterior 
cruciate ruptures, medial meniscus tear, right knee.

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1983.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from January 1997 and May 1997 
rating decisions rendered by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1998, the Board remanded these matters to the RO for 
additional development of the record.  In March 2001, the 
Board again remanded these matters to the RO for further 
development of the record.  

In a December 2002 decision, the Board denied the veteran's 
appeal for entitlement to an evaluation in excess of 20 
percent for service-connected lumbosacral strain,  
entitlement to an evaluation in excess of 20 percent for 
service-connected anterolateral instability with anterior 
cruciate ruptures, medial meniscus tear, right knee, 
entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee, and entitlement to a compensable evaluation for 
service-connected residuals of a fracture of the right 5th 
metatarsal.  However, in June 2003, VA's General Counsel 
(General Counsel) and the veteran's representative filed a 
Joint Motion to partially vacate the Board's December 2002 
decision and to remand this matter for action in accordance 
with the Joint Motion.  The United States Court of Appeals 
for Veterans Claims granted the Joint Motion that month, 
partially vacating and remanding the case to the Board.  The 
Court dismissed the issue of entitlement to a compensable 
evaluation for service-connected residuals of a fracture of 
the right 5th metatarsal.  Accordingly, only three issues are 
currently on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The June 2003 Joint Motion was based on the failure by VA to 
properly notify the veteran of the specific information 
needed to substantiate his claim in compliance with the 
Veteran Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Peligrini v. 
Principi,  17 Vet. App. 412 (2004)  

Additionally, the Board notes that medical evidence dated in 
January 2004 was added to the record, and it appears that the 
veteran has requested preliminary review of the new evidence.  

With regard to the issue of the proper disability rating for 
service-connected lumbosacral strain, the Board observes that 
the diagnostic criteria for rating disabiities of the spine 
have been revised, effective September 26, 2003.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Appropriate action by 
the RO to consider the lumbosacral strain issue under the new 
criteria is therefore necessary. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and 
issue an appropriate VCAA letter to 
comply with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002),  implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), and pertinent case law.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  After undertaking any development of 
the evidence which the RO may deem 
necessary, the RO should review the 
expanded record, to include the medical 
evidence received in January 2004, and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




